DETAILED ACTION
Applicant’s amendments and remarks, filed December 27, 2021, are fully acknowledged by the Examiner. Currently, claims 1-6, 8-14, 16-18 and 20 are pending with claims 7, 15 and 19 cancelled, and claims 1, 8, 12 and 20 amended. Applicant’s cancellation of claim 7 has obviated the previously-filed rejection of claims 7 and 8 under 35 U.S.C. 112(b). The following is a complete response to the December 27, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
includes at least one of (i) an inflation pressure controller […] (ii) a fluid delivery timer […] or (iii) a fluid delivery direction controller”. The claim further requires that “the fluid delivery direction controller is configured to control the fluid to be provided to the first balloon via one or both of the fluid injection line and the fluid return line.”
The scope of claim 1 is indefinite as presently recited given that it is unclear if the fluid delivery direction controller is a positively recited feature of the catheter system in all instances due to its further description in the last section of the claim, or if the noted “configured to” language recited in the last section of the claim only further describes the functionality of the fluid delivery direction controller when such is selected as a part of the list of features of the balloon inflation rate controller. Since one of ordinary skill would not be reasonably apprised of the metes and bounds of protection sought by the claim, the scope if held by the Examiner to be indefinite. Claims 2-6 and 8-11 are rejected due to their dependency on claim 1. Appropriate correction is required.
Regarding claim 12, the claim presently recites the limitation of “wherein controlling the direction by which the fluid is provided to the first balloon includes selectively controlling the fluid to be provided to the first balloon via one or both of the fluid injection line and the return fluid line.” This limitation fails to have proper antecedent basis in the claims. At no time has claim 12 introduce language to support that the fluid has a specified direction to its flow through one or both of the fluid injection line or fluid return line. Further, this subject matter is noted as being previously dependent from claim 14 with such reciting “controlling a direction by which the fluid is provided”. Claims 13 and 14 are rejected due to their dependency on claim 12. Appropriate correction is required.
at least one of (i) controlling an inflation pressure […] (ii) controlling a length of time […] or (iii) controlling a direction by which the fluid is provided to the first balloon with a fluid delivery direction controller.” The Examiner is of the position that the scope of claim 14 is indefinite as presently recited given that it is unclear if the controlling the direction is a positively recited feature of the claimed method in claim 14 due to its recitation in claim 12 or if this limitation is optional given that claim 14 only requires that at least one of items (i)-(iii) are to be required by the claim. Since one of ordinary skill would not be reasonably apprised of the metes and bounds of protection sought by the claim, the scope is held by the Examiner to be indefinite. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As presently recited, it appears that the subject matter of claim 5 has been incorporated into independent claim 1 via the amendments in the December 27, 2021 response.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite 
The Examiner notes that dependent claim 6, which depends from at-issue claim 5, does further limit the subject matter of claim 1 and will be interpreted as depending from claim 1 for the purpose of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 2, 5, 6, 8-14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (US Pat. No. 7,060,062 B2) further in view of Lisenbee et al. (US Pat. No. 3,993,075).
Regarding claims 1, 5 and 6, Joye discloses a cryogenic balloon catheter system for use by an operator in treating a condition in a patient (see, for example, figures 1 and 6 displaying the overall system), the cryogenic balloon catheter system comprising a fluid source that selectively retains a fluid (fluid supply 16), a catheter including a first balloon configured to receive the fluid from the fluid source (catheter 14 with balloon 28), and a balloon inflation rate controller configured to control an inflation rate of the first balloon (unit 12 with the “cooling fluid control system components” as in col. 5; 51-59 including the valves, hardware/software, etc. functioning to control a rate of inflation as in at least col. 6; 35-46 providing for “a control methodology for controlled inflation rate”). Joye further provides that the balloon inflation rate controller includes at least one of (i) an inflation pressure controller that is configured to control an inflation pressure of the fluid that is provided to the first balloon (40 being controlled by the unit 12 to provide for a desired pressure), (ii) a fluid delivery timer that is configured to control a length of time that the fluid is provided to the first balloon (see the timer disclosed in col. 3; 24-32); or (iii) a fluid delivery direction controller that is configured to control a direction by which the fluid is provided to the first balloon (vent valve 72 controlling whether fluid is provided into the balloon via the supply lumen or out of the balloon via the exhaust lumen). 
Joye also provides for a fluid injection line that is coupled in fluid communication to and extends between the fluid source and the first balloon (supply lumen 40 as in figure 5). While 42), Joye fails to specifically recite that the return line is specifically coupled in fluid communication to and extends between the fluid source and the first balloon. Joye also fails to provide that the fluid delivery direction controller controls the fluid to be provided to the first balloon via one or both of the fluid injection line and the fluid return line. Lisenbee discloses a similar cryosurgical probe as that of Joye and specifically contemplates the use of the fluid return line that is connected to a source of fluid to supply refrigerant to the tip. Lisenbee further contemplates that to provide the refrigerant via either a supply line or a return line to the tip of the probe (See col. 6; 37-68). 
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided additional functionality to the fluid controller of Joye in the form of a valve to provide for the return line to be coupled to the fluid supply and for the fluid return to further provide refrigerant to the probe tip in view of the teaching in Lisenbee. Such would allow for the user to provide for a defrost functionality after treatment such that tissue would no longer be adhered to the balloon.  
	Regarding claim 2, Joye provides that the balloon inflation rate controller is configured to control a flow rate at which the fluid is provided to the first balloon such that the inflation rate is between a maximum inflation rate and a minimum inflation rate (see again at least col. 6; 35-46 providing that the control is configured to “reduce the balloon inflation rate” and for it to provide a controlled inflation rate; the Examiner is of the position that the controller would then be configure to provide for some rate of inflation between a max and minimum rate for the system).
	Regarding claim 8, Joye provides that the fluid injection line is a first size and the fluid return line is a second size that is smaller than the first size (see figures 6 and 7, for example, 48 is longer than the return line at 42 thereby providing for the “size” of the return line to be less than the return line).
	Regarding claim 9, Joye provides for a second balloon that is positioned to substantially encircle the first balloon (see balloon 32 as in figures 1, 3 and 5).
	Regarding claim 10, Joye provides that the fluid from the fluid source is liquid nitrous oxide or liquid nitrogen (see at least col. 6; 24 providing for nitrous oxide).
	Regarding claim 11, Joye provides for a graphical display that is configured to display information to the operator; wherein the balloon inflation rate controller is accessible to the operator via the graphical display (see col. 5; 55-56 providing for a display which provides access to the user to the controller).
	Regarding claim 12, Joye provides for a method for controlling an inflation rate of a balloon usable in a cryogenic balloon catheter system for treating a condition in a patient, the method comprising: receiving a fluid from a fluid source within the balloon of the cryogenic balloon catheter system (receiving the fluid from the supply 16 to the balloon 30), and controlling an inflation rate of the first balloon via an inflation rate controller (via unit 12 with the “cooling fluid control system components” as in col. 5; 51-59 including the valves, hardware/software, etc. functioning to control a rate of inflation as in at least col. 6; 35-46 providing for “a control methodology for controlled inflation rate”). Joye further provides that the cryogenic balloon catheter system comprises a fluid injection line that is coupled in fluid communication to and extends between the fluid source and the first balloon (supply lumen 40).
While Joye provides for a fluid return line in communication with the first balloon (lumen 42), Joye fails to specifically recite that the return line is specifically coupled in fluid communication to and extends between the fluid source and the first balloon. Joye also fails to 
Regarding claim 13, Joye provides for controlling the inflation rate includes selecting, via a rate control selector, a desired inflation rate of the first balloon from among a plurality of inflation rates between a maximum inflation rate and a minimum inflation rate (see again at least col. 6; 35-46 providing that the control is configured to “reduce the balloon inflation rate” and for it to provide a controlled inflation rate; the Examiner is of the position that the controller would function to select an inflate rate via an programmed selected to provide for some rate of inflation between a max and minimum rate for the system).
Regarding claim 14, Joye provides that controlling the inflation rate includes at least one of (i) controlling an inflation pressure of the fluid that is provided to the first balloon with an inflation pressure controller (40 being controlled by the unit 12 to provide for a desired pressure), (ii) controlling a length of time that the fluid is provided to the first balloon with a fluid delivery timer (see the timer disclosed in col. 3; 24-32); or (iii) controlling a direction by which the fluid 72 controlling whether fluid is provided into the balloon via the supply lumen or out of the balloon via the exhaust lumen).
Regarding claim 16, Joye discloses a cryogenic balloon catheter system for use by an operator in treating a condition in a patient, the cryogenic balloon catheter system comprising: a balloon catheter including an expandable balloon defining a cryochamber (catheter 14 with balloon 28 forming a cryochamber therein), a control console (unit 12) including a fluid source (16 as in figure 1) and a balloon inflation rate controller (see col. 5; 51-59 including the valves, hardware/software, etc. functioning to control a rate of inflation as in at least col. 6; 35-46 providing for “a control methodology for controlled inflation rate”), a fluid injection line in fluid communication with the expandable balloon and the fluid source (fluid supply lumen 40; see figure 5). While Joye provides for a fluid return line in communication with the first balloon (lumen 42), Joye fails to specifically recite that the return line is specifically coupled in fluid communication to and extends between the fluid source and the first balloon. Joye also fails to provide that the fluid delivery direction controller controls the fluid to be provided to the first balloon via one or both of the fluid injection line and the fluid return line. Lisenbee discloses a similar cryosurgical probe as that of Joye and specifically contemplates the use of the fluid return line that is connected to a source of fluid to supply refrigerant to the tip. Lisenbee further contemplates that to provide the refrigerant via either a supply line or a return line to the tip of the probe (See col. 6; 37-68). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have provided additional functionality to the fluid controller of Joye in the form of a valve to provide for the return line to be coupled to the fluid supply and for the fluid return to further provide refrigerant to the probe 
Regarding claim 17, Joye provides that the balloon inflation rate controller is configured to control a flow rate at which the fluid is provided to the expandable balloon such that the inflation rate is between a maximum inflation rate and a minimum inflation rate (see again at least col. 6; 35-46 providing that the control is configured to “reduce the balloon inflation rate” and for it to provide a controlled inflation rate; the Examiner is of the position that the controller would then be configure to provide for some rate of inflation between a max and minimum rate for the system).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (US Pat. No. 7,060,062 B2) in view of Lisenbee et al. (US Pat. No. 3,993,075) as applied to claim 2 above, and further in view of Wittenberger et al. (US Pat. Pub. 2014/0276698 A1).
Regarding claims 3 and 4, while Joye contemplates the use of an interface and input keys (per col. 5; 50-59), Joye fails to specifically provide that the balloon inflation rate controller includes a rate control selector that enables the operator to select a desired inflation rate of the first balloon among a plurality of discrete inflation rates between the maximum inflation rate and the minimum inflation rate (per claim 3), or that that enables the operator to select a desired inflation rate of the first balloon anywhere along a continuum between the maximum inflation rate and the minimum inflation rate (per claim 4). Wittenberger discloses a similar cryosurgical device as that of Joye and specifically contemplates the use of user inputs devices that provide for “adjusting, monitoring, and controlling the system 12” (see [0022]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the inputs of Joye in the manner disclosed in Wittenberger to provide for the .
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joye et al. (US Pat. No. 7,060,062 B2) view of Lisenbee et al. (US Pat. No. 3,993,075) as applied to claim 17 above, and further in view of Wittenberger et al. (US Pat. Pub. 2014/0276698 A1).
	Regarding claim 18, Joye provides that the balloon inflation rate controller and further provides for the use of an interface and input keys (per col. 5; 50-59), Joye fails to specifically provide that the controller includes a rate control selector that enables the operator to select the inflation rate. Wittenberger discloses a similar cryosurgical device as that of Joye and specifically contemplates the use of user inputs devices that provide for “adjusting, monitoring, and controlling the system 12”. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize the inputs of Joye in the manner disclosed in Wittenberger to provide for the adjustment of treatment parameters including the selection of the inflation rate of the balloon. Such would allow for the user to manually adjust the system instead of utilizing the automatic controlling set forth in Joye so as to allow for adjustments outside of those set in the memory or otherwise provided automatically.
Regarding claim 19, Joye provides that the balloon inflation rate controller includes at least one of (i) an inflation pressure controller that is configured to control an inflation pressure of the fluid that is provided to the first balloon (40 being controlled by the unit 12 to provide for a desired pressure), (ii) a fluid delivery timer that is configured to control a length of time that the fluid is provided to the first balloon (see the timer disclosed in col. 3; 24-32); or (iii) a fluid 72 controlling whether fluid is provided into the balloon via the supply lumen or out of the balloon via the exhaust lumen).
Regarding claim 20, Joye provides that the control console further includes a graphical display, and wherein the rate control selector is operable by the operator via the graphical display (see col. 5; 55-56 providing for a display which provides access to the user to the controller).
Response to Arguments
Applicant's arguments filed December 27, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-7 of the remarks with respect to independent claims 1 and 12. Therein, Applicant contends that the amendments to each claim to incorporate subject matter from respective dependent claims 7 and 15 define each claim over the prior rejections under 35 U.S.C. 103 based on the combination of Joye in view of Lisenbee. Applicant alleges on page 7 that Lisenbee “has nothing to do with controlling an inflation rate”, and that “the skilled artisan would have no reason to attempt to modify Joye’s device to couple its exhaust lumen 42 […] in fluid communication to and extends between the fluid source and the first balloon”. Applicant further submits similar rationale on page 8 of the Remarks with respect to originally-filed independent claim 16, this claim be subject to similar grounds of rejection under 35 U.S.C. 103 based on the combination of Joye in view of Lisenbee.
This, however, is not persuasive. With respect to unamended claim 16, the Examiner notes that the claim most relevantly recites “the balloon inflation rate controller is configured to control an inflation rate of the expandable balloon by controlling a rate of delivery of fluid from the fluid source to the expandable balloon via one or both of the fluid injection line and the fluid 
It is specifically noted in the rejection that the balloon inflation rate controller of Joye is deficient in teaching that fluid is to be provided by one or both of the fluid injection line and the fluid return line. While Applicant contends that the combination with Lisenbee fails to cure this deficiency in Joye, the Examiner is of the position that when providing an additional fluid flow path through the fluid return line in view of the teaching of Lisenbee, that the resulting functionality would provide for the balloon inflation rate controller then being so configured to provide for the control of an inflation rate “by controlling a rate of delivery of fluid from the fluid source to the expandable source via one or both of the fluid injection line and the fluid return line.” 
That is, in providing the additional functionality per Lisenbee to utilize the fluid return line to be used to provide fluid to the expandable balloon, the rate of inflation of the balloon would be controllable by the balloon inflation rate controller via one or both of the fluid injection line and fluid return line. For example, control of the inflation rate during delivery of fluid by the fluid injection line would occur when fluid is delivered to the balloon only by the injection line; control of the inflation rate during the delivery of fluid by the fluid return line would occur when fluid is supplied by the return line to the balloon to defrost the balloon; and control of the inflation rate during the delivery of fluid by both of the injection line and return line would occur 
The Examiner notes that, while Applicant has argued that Lisenbee fails to cure the deficiency in Joye due to Lisenbee not being concerned with inflation rate and that “the skilled artisan would have no reason to attempt to modify Joye’s device to couple its exhaust lumen 42 […] in fluid communication to and extends between the fluid source and the first balloon”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, the teaching of Lisenbee to provide for the additional fluid supply via the fluid return line to provide for defrosting would result in a combined teaching of the Joye and Lisenbee to have a balloon inflation rate controller configured as set forth in claim 16. 
Similarly rationale is equally applicable to the amended versions of independent claims 1 and 12. As such, it is for at least the reasoning set forth above that the Examiner maintains that the teachings in the combination of Joye and Lisenbee, whether taken together, would readily suggest to one of ordinary skill in the art for a rate of inflation to be controlled for the balloon when fluid is supplied over one or both of the fluid injection line and the fluid return line. If Applicant desires a more specific reading of what is encompassed by the claim limitation of “inflation rate”, or a narrower interpretation of the configured of the controller when delivering fluid through one or both the injection line and return line, limitations to such an effect should be added. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794